Citation Nr: 9925781	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a throat disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder, to include jungle rot.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a shrapnel wound of the left index finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in November 1996, the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
jungle rot of both feet, and residuals of a shrapnel wound of 
the left index finger were denied on appeal.  The issue of 
entitlement to service connection for a throat disorder was 
remanded to the Department of Veterans Affairs (VA), Togus, 
Maine, Regional Office for additional development.  The 
veteran's claims file was subsequently transferred to the VA 
St. Petersburg, Florida Regional Office (RO).  

Contemporaneous with the RO's completion of the requested 
development of the throat disorder issue, the veteran 
attempted to reopen the previously denied claims of service 
connection for bilateral hearing loss, jungle rot of both 
feet, and residuals of a shrapnel wound of the left index 
finger.  In April 1999, the veteran perfected appeals of the 
RO's denial of the issues of whether the requisite new and 
material evidence had been submitted to reopen those 
previously denied claims.  Those issues are now before the 
Board for appellate review.  

For reasons that will be explained in detail below, the 
issues of entitlement to service connection for a hearing 
loss, a bilateral foot disorder and a throat disorder will be 
remanded to the RO for additional development.  




FINDINGS OF FACT

1.  In November 1996, the Board considered all of the 
evidence then of record and denied the veteran's claims of 
entitlement to service connection for a bilateral hearing 
loss, bilateral jungle rot of the feet, and residuals of a 
shrapnel wound of the left index finger.  

2.  Additional evidence received since November 1996 is 
neither cumulative nor duplicative, and bears directly and 
substantially upon the matters of service connection for 
bilateral hearing loss and a bilateral foot disorder, to 
include jungle rot of the feet, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  Competent medical evidence has been submitted supporting 
the veteran's claim that the veteran has a current bilateral 
hearing loss and a current bilateral foot disorder that had 
their origin in service.  

4.  Additional evidence received since November 1996 is 
either cumulative and duplicative, or does not bear directly 
and substantially upon the matter of service connection for 
residuals of a shrapnel wound of the left index finger, and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of that claim.  


CONCLUSION OF LAW

The November 1996 decision of the Board which denied service 
connection for a bilateral hearing loss and for bilateral 
jungle rot of the feet, is final; new and material evidence 
has been submitted with respect to those claims, and those 
claims are reopened and well grounded.  38 U.S.C.A. 
§§ 5107(a), 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1100 (1998).

The November 1996 decision of the Board which denied service 
connection for a residuals of a shrapnel wound of the left 
index finger is final; new and material evidence has not been 
submitted with respect to that claims, and the claim is not 
reopened.  38 U.S.C.A. §§ 5107(a), 7104 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  In addition, service connection may be granted for 
sensorineural defective hearing, if manifested to a 
compensable degree with one year following separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The appellant is seeking service connection for bilateral 
hearing loss, a bilateral foot disorder, to include jungle 
rot, and residuals of a shrapnel wound of the left index 
finger, which he contends began in or were the result of 
service.  However, inasmuch as final decisions as to those 
issues have been rendered, the matter currently before the 
Board for appellate review is whether new and material 
evidence has been submitted with which to reopen those claims 
of entitlement to service connection.

In November 1996, the Board denied the appellant's claims of 
entitlement to service connection for bilateral hearing loss, 
a bilateral foot disorder, to include jungle rot, and 
residuals of a shrapnel wound of the left index finger.  The 
November 1996 decision of the Board became final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The Board found that the pertinent evidence then of record 
showed that:  A bilateral hearing loss was not present in 
service, and that there is no competent medical evidence 
showing that a current hearing loss is related to service; 
Jungle rot of the feet was not shown during service, and has 
not been demonstrated following the veteran's separation from 
service; and that residuals of a shrapnel wound of the left 
index finger were not documented during service.  The Board 
concluded that the requirements for entitlement to service 
connection for those three distinct disorders had not been 
met.

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc);  see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, No. 97-2180 (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Residuals of a Shrapnel Wound of the Left Index Finger

The basis of the Board's last final denial in 1996 of 
entitlement to service connection for residuals of a shrapnel 
wound of the left index finger was that residuals of a 
shrapnel wound of the left index finger were not documented 
during service.  Consequently, the Board must determine if 
any of the evidence received subsequent to the Board's 1996 
decision is both "new" and "material," to the question of 
whether the veteran has residuals of a shrapnel wound of the 
left index finger that was present in service.  

The pertinent evidence submitted since the Board's denials of 
the claims on the merits in 1996, and implicitly or 
explicitly claimed by the veteran to be new and material, 
consists exclusively of his own written statements.  No 
medical records pertinent to the veteran's left hand have 
been submitted since 1996.  

The veteran's written statements submitted since 1996 consist 
of his descriptions of an injury to his left hand during 
service, to the effect that during the invasion of Iwo Jima, 
he had sustained a shrapnel wound of his left hand, but that 
after the fragment hit him he simply washed his hands and did 
not inform anyone.  He noted that to be the usual treatment 
aboard a ship for such injuries.  

The Board finds that the more recent statements given by the 
veteran concerning the inservice injury are only slightly 
different versions of the descriptions of that incident than 
were considered in the Board's 1996 decision.  As such, they 
cannot be considered new evidence.  By the same token, the 
veteran's current allegations that his current left index 
finder disability is related to the incident in service was 
essentially the very same theory posed by the veteran and 
considered on appeal by the Board in 1996, namely that he has 
had continual problems with shrapnel in his left finger since 
the injury in service.  Again, this statement has been 
previously considered and is not considered new.  In any 
event, the record does not reflect that the veteran possesses 
a recognized degree of medical knowledge that would render 
his opinions on medical diagnoses or causation competent.  
The Court, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
extended the principal of Grottveit v. Brown, 5 Vet. App. 91 
(1993), to hold that if lay assertions of medical causation 
will not suffice initially to establish a plausible, well 
grounded claim, under 38 U.S.C.A. § 5107(a), it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  Consequently, the 
veteran's own statements, are insufficient to reopen the 
claim.  

In summary, the Board finds that the veteran's written 
statements concerning his alleged shrapnel wound in service 
are not new.  Thus, in view of the foregoing, the recently 
submitted evidence is not new and material.  See Hodge, 
Elkins, Winters, supra.  Consequently, it is not evidence 
"which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. 
§ 3.156(a).  The law is clear that "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In the absence of evidence that is both new and 
material, the veteran's request to reopen his claim for 
service connection for residuals of shrapnel wounds to the 
left index finger must be denied.  38 U.S.C.A. §§ 5107(a), 
5108, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100.

Bilateral Hearing Loss and Bilateral Foot Disorder

As indicated above, the basis of the Board's last final 
denial in 1996 of entitlement to service connection for a 
bilateral hearing loss and bilateral foot disorder was that a 
bilateral hearing loss was not present in service, and that 
there is no competent medical evidence showing that a current 
hearing loss is related to service; and that jungle rot of 
the feet was not shown during service, and had not been 
demonstrated following the veteran's separation from service.  

Consequently, the Board must determine initially if any of 
the evidence received subsequent to the Board's 1996 decision 
is both "new" and "material," to the questions of whether the 
veteran has a bilateral hearing loss that was present in 
service, within the first post-service year, or could 
otherwise be related to the veteran's period of service, 
and/or whether a foot disorder, including jungle rot of the 
feet, was shown during service, or had been demonstrated 
following the veteran's separation from service.  These 
questions involve a medical diagnosis or opinion as to 
medical causation, and therefore require competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  If 
the newly submitted evidence does not pertain to those 
questions, the Board must then consider whether that 
evidence, by itself or in connection with evidence previously 
assembled, is otherwise so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The evidence submitted since the Board's denials of the 
claims on the merits in 1996, and implicitly or explicitly 
claimed by the veteran to be new and material, consists of 
private and VA outpatient and hospitalization treatment 
records for the period from 1995, a VA examination report of 
October 1997, and his own written statements.  

In April 1997, Dr. M.L.F., D.O., directed a letter to the 
Board that was forwarded to the RO in May 1997.  In that 
letter, the doctor stated that notwithstanding that the 
veteran is 78 years of age, there is no doubt that, "his 
hearing loss started at an earlier age due to no protection 
from acoustic injury while serving our country in WW II."  
It was explained that the veteran lacked any contributing 
factors due to inheritance, in that both of his parents lived 
to their 90's with no recognizable hearing losses.  It was 
further noted that the veteran was a non-smoker and a non-
drinker.  The physician also stated that the veteran is 
"non-diabetic and no cardiac history."  The physician 
explained that the veteran enlisted at the time of Pearl 
Harbor and is a veteran of Iwo Jima, Philippines, and Okinawa 
invasions.  It was noted that the veteran was a gun captain 
supervising operations at 3:23 and 3:50 guns, and that he had 
to stand close to the 20 mm and 40 mm rapid fire guns.  

In October 1997, the veteran underwent a VA audiometric 
examination.  Following examination, the physician summarized 
by stating that "I would feel that [the veteran] does have a 
significant sensorineural hearing loss and it is my feeling 
that this did have its onset during active military 
service."  

Private medical records of Dr. L.J.M., M.D., dated in 
December 1996, report the veteran seeking treatment for 
complaints of chronic, itching, pealing and breakdown of the 
skin between his toes and on the bottom of his feet that he 
reported, by history, to have begun in 1944, when he was 
aboard ship in the Navy.  Following examination, "tenea 
pedis" both feet, and severe mycosis both great toe nails 
were diagnosed.  Dr. L.J.M. notation of that examination was 
"as stated in the earlier part of this note the [veteran] 
has had this condition since World War II while in the 
Navy."  

In September 1997, Dr. J.H.D., D.P.M., directed a letter to 
the Board that was forwarded to the RO in October 1997.  In 
that letter, the veteran was noted to be a patient who had 
asked that the doctor explain his foot conditions.  Dr. 
J.H.D. wrote that "since his active duty service during WW 
II, [the veteran] has had chronic fungal infections of the 
skin and nails on both feet."  It was explained that due to 
the destructive and disruptive nature of fungal nail disease, 
the veteran is unable to personally manage these nails.   

The newly submitted private and VA examination and treatment 
records described above were generated by physicians who are 
deemed to possess the requisite medical knowledge to render a 
medical diagnosis and opinion of causation competent.  

These newly submitted records are clearly material because 
they address whether the veteran has a current hearing loss 
and a current bilateral foot disorder that is related to his 
period of service.  Because the additional medical evidence 
submitted does tend to show the relationship between these 
disorders at issue and the veteran's period of service, it 
does address the specified basis for the last final denial of 
the claims.  Consequently, it is evidence "which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a).  It 
is thus new and material, and the claim may be reopened on 
the basis of the newly submitted VA and private medical 
records described herein.  

Having found this evidence to be "new and material" under 
38 C.F.R. § 3.156(a), second, and having reopened the 
veteran's claim, it must now be determined whether the claim 
is well grounded, based upon all of the evidence, presuming 
its credibility.  Elkins v. West, No. 97-1534 (U.S. Vet. App. 
Feb. 17, 1999) (en banc);  see also Winters v. West, No. 97-
2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well-grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, No. 
97-7014 (Fed. Cir. Oct. 7, 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In this case, assuming its credibility, the newly submitted 
medical evidence, in conjunction with the evidence previously 
of record, does satisfy the criteria for finding that the 
veteran has submitted well grounded claims of entitlement to 
service connection for a bilateral hearing loss, and a 
bilateral foot disorder.  

The newly submitted medical evidence outlined above clearly 
represents the competent medical diagnosis of a current 
bilateral hearing disorder, characterized as sensorineural 
defective hearing, and a current bilateral foot disorder, 
variously characterized as tinea pedis, mycosis of both great 
toe nails, and a fungal foot infection.  Moreover, the same 
competent medical evidence relates those disorders to 
service.  

In terms of whether there is also medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury, the Board recognizes that 
the evidence need not be conclusive but only possible to 
satisfy the initial burden of section 5107(a).  See Epps v. 
Gober, No. 97-7014 (Fed. Cir. Oct. 7, 1997).  To that end, 
the Board finds that the veteran's descriptions of those 
injuries, assuming their credibility [Justus v. Principi, 3 
Vet. App. 510 (1992)], are sufficient to satisfy this 
element.  

Having found the claims of entitlement to service connection 
for a bilateral hearing loss and a bilateral foot disorder, 
well grounded, the Board may proceed to the merits, but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) had been fulfilled.  Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999) (en banc);  see also Winters 
v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc).  To that end, the Board also finds that additional 
development is warranted prior to the final adjudication of 
these claims, and will thus remand the issues for such 
development.  


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for residuals of a shrapnel 
wound of the left index finger, the claim remains denied.

New and material evidence having been received to reopen the 
claim for service connection for bilateral hearing loss, the 
claim is reopened and found to be well grounded.

New and material evidence having been received to reopen the 
claim for service connection for bilateral foot disorder, the 
claim is reopened and found to be well grounded.


REMAND

With respect to the veteran's claim of entitlement to service 
connection for a throat disorder, it is noted that when the 
Board last considered the issue in November 1996, it was 
remanded for the purpose of affording the veteran a VA ear, 
nose and throat examination to determine the nature and 
extent of any throat disability.  The claims folder was to 
have been made available to the examiner in conjunction with 
the examination.  The examiner was to have specified whether 
the veteran has any throat condition and, if so, whether it 
is related to service.  

In October 1997, the veteran was afforded a VA examination by 
an otolaryngologist.  There is no indication in the report of 
that examination, however, as to whether the examiner was 
provided a copy of the veteran's claims folder as instructed 
by the Board's remand.  In the report, although the physician 
stated that nothing abnormal in the veteran's hypopharynx or 
larynx could be found, it was also noted that the veteran did 
have a history of a esophageal carcinoma, and "whether this 
is related to military service or not, should be addressed by 
a gastroenterologist rather than a otolaryngologist." 

Subsequently, in April 1999, the veteran's treating 
physician, Dr. A.E.K., M.D., directed a letter to VA, noting 
that the veteran has "adenocarcinoma of the esophagus 
arising in a Barrett's esophagus."  Dr. A.E.K. noted further 
that Barrett's esophagus is a well known complication of 
gastroesophageal reflux, and that the veteran "feels that 
his throat condition, specifically reflux, developed while he 
was in the service."  Dr. A.E.K. stated that he could not 
conclusively substantiate the claim, but could relate the 
story that the veteran told him.  The doctor concluded by 
stating that reflux is certainly a long standing condition 
and Barret's esophagus which results from that is the cause 
of the veteran's underlying cancer.

It is noted that the Board is restrained by Court precedent 
from proceeding without the RO having followed the Board's 
own directives.  38 C.F.R. § 19.31 (1998); Stegall v. West, 
11 Vet. App. 268 (1998).  Given the fact that there is no 
indication that the VA examiner who examined the veteran for 
his claimed throat disorder in 1997 had the benefit of a 
review of the veteran's claims folder, and given the medical 
advice that the veteran be examined by a gastroenterologist, 
the Board believes that a remand for the purpose of affording 
the veteran another examination is in order.  

With respect to the claims of entitlement to service 
connection for a bilateral hearing loss and a bilateral foot 
disorder, having found these claims to be reopened and well 
grounded, the Board believes that the duty to assist under 
38 U.S.C.A. § 5107(b) requires that additional development is 
warranted prior to the final adjudication of these claims.  
Specifically, the Board would note that the physicians who 
have examined the veteran thus far, and who have offered 
opinions on the subject of etiology, have not had the benefit 
of a review of the medical evidence contained in the 
veteran's claims folder.  The Board believes that such a 
review is necessary so that any opinion offered is a fully 
informed one.  

Under the circumstances of this case, the Board is of the 
opinion that additional development and adjudication is 
required.  The case is REMANDED to the RO for the following:

1. The veteran should be asked to submit 
any additional evidence that he may have 
pertinent to the issues currently on 
appeal.

2.  Thereafter, the RO should schedule the 
veteran for a throat examination by a 
gastroenterologist, if available, or 
another appropriate specialist, if not, to 
determine the nature and extent of any 
throat disability.  All indicated tests 
and studies should be performed.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner should note 
its review on the report of examination.  
The examiner is requested to review the 
claims folder and provide an opinion, with 
complete rationale and without resort to 
speculation, as to whether the veteran has 
a current active throat disorder, and, if 
so, whether it is unlikely, at least as 
likely as not, or likely, that the 
veteran's throat disorder, if found, is 
related to his period of service.  

3.  The RO should also schedule the 
veteran for a hearing examination by an 
otolaryngologist, if available, or another 
appropriate hearing specialist, if not, to 
determine the nature and extent of any 
hearing disorder.  All indicated tests and 
studies should be performed.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner should note 
its review on the report of examination.  
The examiner is requested to review the 
claims folder and provide an opinion, with 
complete rationale and without resort to 
speculation, as to whether the veteran has 
a current hearing disorder, and, if so, 
whether it is unlikely, at least as likely 
as not, or likely, that the veteran's 
hearing disorder, if found, is related to 
his period of service.

4.  The RO should also schedule the 
veteran for a foot examination by a 
podiatrist, if available, or another 
appropriate foot specialist, if not, to 
determine the nature and extent of any 
foot disability.  All indicated tests and 
studies should be performed.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner should note 
its review on the report of examination.  
The examiner is requested to review the 
claims folder and provide an opinion, with 
complete rationale and without resort to 
speculation,, as to whether the veteran 
has a current active foot disorder, and, 
if so, whether it is unlikely, at least as 
likely as not, or likely, that the 
veteran's foot disorder, if found, is 
related to his period of service.

5.  When this development has been 
completed, the RO should review the claim 
to ensure that the requested development 
has been completed to the fullest extent 
possible.  The RO should then adjudicate 
the veteran's claims of entitlement to 
service connection for a throat disorder, 
a hearing disorder, and a foot disorder on 
a de novo basis.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a copy 
of a supplemental statement of the case, 
and be given an opportunity of responding 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.  

No action by the veteran is required until he receives 
further notice.  The purpose of this remand is to ensure due 
process, and assist the veteran in the development of his 
claim.  The Board intimates no opinion, legal or factual, as 
to the disposition warranted in the case pending completion 
of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals


 

